IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


PENNSYLVANIA STATE POLICE,                   : No. 483 WAL 2016
                                             :
                      Petitioner             :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
               v.                            :
                                             :
                                             :
WORKERS' COMPENSATION APPEAL                 :
BOARD (BUSHTA),                              :
                                             :
                      Respondent             :


                                         ORDER



PER CURIAM

         AND NOW, this 18th day of April, 2017, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, are:


   (1)      Is compensation payable pursuant to Article III of the Pennsylvania Workers’
            Compensation Act, when the Claimant suffers a work related injury and is
            concurrently entitled to benefits under the Pennsylvania Workers’
            Compensation Act and the Heart and Lung Act?

   (2)      Did the Commonwealth Court err in its determination that a self-insured
            municipality [sic] is not entitled to subrogation, to the extent of the
            compensation payable pursuant to Article III of the Pennsylvania Workers’
            Compensation [Act], when it has concurrent obligations to an injured State
            Trooper under the Pennsylvania Workers’ Compensation Act and the Heart
            and Lung Act?